Citation Nr: 0719911	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-05 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the residuals of a sternal infection, 
status post coronary artery bypass graft insertion.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1970 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folders, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claim.  

In a statement received from the veteran's representative in 
April 2006, it was noted that the veteran wished to have a 
Board hearing.  As such, this claim is remanded.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to schedule the 
veteran for 
a hearing before a member of the Board at the RO.  After 
the hearing has been held, the case should be returned 
directly to the Board for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



